Citation Nr: 0519086	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-29 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1975.



The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in July 2004, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Hearing loss disability, as defined by regulation, is not 
found to have been present during service or at any time 
thereafter.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.03, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in December 2002.  This 
letter addressed the requirements to establish service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the August 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and records of treatment with the 
VA.  The veteran was accorded a VA medical examination in 
July 2004.  When filling out his substantive appeal (VA Form 
9), the veteran asserted his right to a hearing before the 
Board.  However, the veteran's request for a hearing was 
withdrawn by correspondence received in December 2004.  Thus, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran's DD Form 214 indicates he was an ordnance 
mechanic.  Service medical records are negative for indicia 
of hearing loss.  

In a May 1980 report of medical history, completed for 
enlistment in the Naval Reserve, the veteran checked "no" 
for history of ear trouble or hearing loss.  

Private medical records from Dr. SBP dated in November-
December 2002 indicate treatment for hearing loss.  At the 
veteran's initial visit, Dr. SBP recorded the veteran's 
account of a long history of tinnitus, vertigo and "a 
little" hearing loss.  The veteran indicated that he was 
exposed to many different weapons of varying calibers.  The 
veteran specifically told Dr. SBP of one instance where a 
shell from a 3 inch gun exploded prematurely, immediately 
causing tinnitus.  Dr. SBP noted that this concussion 
affected the veteran's right ear more significantly.

In a private audiological evaluation in November 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
20
10
15
30
75
LEFT
10
5
10
20
30
75

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Comments at the bottom of this record 
noted the veteran's reports of military gunfire exposure and 
his "long history of dizziness and tinnitus."

Upon physical examination, Dr. SBP noted a lack of drainage 
or dysmorphology in the veteran's ears.  The veteran's ear 
canals and drums were recorded as normal, with intact 
tympanic membranes.  The audio examination, noted above, led 
Dr. SBP to conclude the veteran had high frequency hearing 
loss, greater in his right ear.  Dr. SBP then stated, "I 
suspect his high-frequency loss and tinnitus are mainly 
related to prior noise exposure, mostly obtained while in the 
service.  The asymmetry is very likely related either to his 
training with handguns ... and even more probably related to 
the incident with the three-inch gun on the ship."

An electronystagmogram (ENG) was also conducted by Dr. SBP's 
office, and was noted to be "essentially within normal 
limits."

In December 2002, Dr. SBP saw the veteran for a follow up 
from his prior examinations.  The physician then concluded 
that the veteran had high frequency right sensorineural 
hearing loss.  He opined that loss was related to prior noise 
exposure, included handguns and the 3 inch gun incident.

In July 2004, the veteran was provided a VA audiological 
examination to address his claim for hearing loss.  The 
veteran's claims file was reviewed.  At this examination, a 
history of military, occupational and recreational noise 
exposure was noted.  On the authorized audiological testing 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
15
15
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  The 
examiner concluded that the veteran's bilateral hearing was 
within normal limits.

VA ear disease examination that same month discussed the 
veteran's historical account and mentioned that the veteran 
reported a corpsman told him not to indicate problems with 
his hearing unless it would affect his work.  The examiner 
then discussed the veteran's private examination in November 
2002 with DR. SBP, before noting that the veteran's physical 
examination was normal.  The VA examiner stated that the 
veteran had bilateral high-frequency sensorineural hearing 
loss that was "minimal" in his left ear, and moderately 
severe in the right ear.  The examiner opined that the 
veteran's hearing loss was consistent with acoustic trauma.

In a letter submitted to the RO in August 2004, the veteran 
stated that he agrees that his current hearing loss does not 
meet the auditory threshold required for a 10 percent rating, 
but he contends he should at least be entitled to a 0 percent 
rating under applicable laws.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results during the 
veteran's service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  


In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection for bilateral hearing loss.

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  Although he is competent, as a layperson, to 
describe his history and visible symptomatology, he is not 
competent to diagnose a medical disability or provide a 
competent medical opinion as to the etiology thereof.

There is no competent medical evidence showing that the 
veteran was diagnosed with a hearing loss disability either 
during service or within his first post-service year.  The 
first competent medical evidence indicative of some degree of 
hearing loss is that of the December 2002 private medical 
report, more than 25 years after the veteran's discharge from 
active service.  As such, he is not entitled to a grant of 
service connection on a presumptive basis.  

The Board notes that the December 2002 private report 
diagnosed sensorineural hearing loss and attributes this loss 
to acoustic trauma in the military.  This is echoed by 
similar findings in the veteran's July 2004 VA ear disease 
examination, although the audiological examiner found hearing 
within normal limits.  Viewing the evidence contained in 
these reports in a light favorable to the veteran, however, 
still does not establish specific audiometric findings which 
show a hearing loss disability as defined by 38 C.F.R. § 
3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

At the present time, the medical evidence does not show 
puretone thresholds of 40 decibels or greater at 500 to 4000 
Hertz; the hearing thresholds in either ear do not exceed 26 
decibels in at least three frequencies between 500 and 4000 
Hertz; and, at no point in time has the veteran's speech 
recognition fallen below 94 percent.  Thus, the veteran does 
not have a hearing loss disability as defined by law.  
Consequently, the claim for service connection must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


